DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 10/29/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the "information” in line 5. There is insufficient antecedent basis for this limitation.
Claim 5 recites the "training and running interval” in line 1. There is insufficient antecedent basis for this limitation.
Claim 7 recites the "training” in line 1. There is insufficient antecedent basis for this limitation.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

s 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donnelly (US 20200229707), hereinafter Donnelly.
Regarding claim 1, Donnelly teaches a system (“system” [0027]) comprising a device (10, [0041]; Fig. 4; “a mouth engaged sensing device” [0023]) configured to be inserted or attached to equine and animal equipment (“Mounting the device can be by engagement of the housing to a tongue tie and engagement of the tongue tie to the horse. Alternatively, the housing and device can be made as part of the tongue tie, which would simply be engaged to the horse.” [0022]; “the belt 12 is formed by two portions of a flexible member which communicate around the tail 17 to an engagement of distal ends using complimentary fasteners 31 (FIG. 7) to hold the distal ends engaged. This engagement cinches the belt 12 and biases the contact side 23 of the housing 22 against the skin of the underside of the tail 17.” [0049]) comprising a smart sensor receptacle (housing 22, [0038], Figs. 3-4) for a sensor (one of “sensors 18,” Figs. 3-5, [0036]) and microprocessor device (microprocessor 28, [0047], Figs. 3-4), the device further comprising one or more sensors (18, Figs. 3-5, [0036]) contained within or upon the equine equipment (seen in Figs. 3-4; “a mouth engaged sensing device” [0023]), and at least one interface with a network (“Communication of the stored electronic data can be done with a wired USB connection or the like, or the wireless transmitter may be included within the housing of the device” [0020]. “Locating a repeater or transceiver outside the mouth of the horse may be preferable” [0021]; “real time broadcasting… to a remote device” [0038]; “receive positioning signals from GPS satellites” [0049]) configured to utilize the information obtained from the one or more sensors or from one or more platforms in real time (“It is thus an object of this invention to provide a mouth engaged sensing device for current physical condition of a horse which can store or communicate data streams in real time from sensors” [0023]; “real time broadcasting of the oxygen and heart 
Regarding claim 4, Donnelly teaches the system of claim 1.
Donnelly teaches that the system further comprises a database compilation of one or more physiological attributes (“colors related to oxygen saturation” [0015]) prior to starting training (“oxygen sensors conventionally illuminate the capillaries and sense the reflected or translucent color of the blood running through the capillaries. From the ascertained color compared to a database … of colors related to oxygen saturation, the current oxygen saturation of the horse or animal can be determined.” [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as applied to claim 1, and further in view of McHugh et al (US 20170055496), hereinafter, McHugh.
Regarding claim 2, Donnelly teaches the system of claim 1.

Donnelly does not teach a mobile device communication computer-generated precise movement.
However, McHugh discloses animal health sensor system, which is analogous art. McHugh teaches a mobile device (525, [0051], Fig. 5A) communication computer-generated precise movement (“The altimeter may be sensitive enough to detect elevation changes corresponding a horse laying down or standing. The accelerometers may be oriented different to detect movements in different directions.” [0061], Fig. 6. “Patch 710 includes … a sensor 720 to detect one or more of direction, acceleration, …, altitude, and movement... Typical sensors include one or more of pedometer, …, gyroscope, magnetometer, altimeter, and accelerometers. 
Therefore, based on McHugh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Donnelly to have a function of a mobile device communication computer-generated precise movement, as taught by McHugh, in order to enable direct communication with a trainer on the track (McHugh: [0051]).
Regarding claim 3, Donnelly teaches the system of claim 1.
Donnelly teaches that the system further comprises a compilation of the animal's track times (“software adapted to employ said electric signal correlates said physiological characteristic represented by said electronic signal to a time of said duration of movement of said horse, and outputs a graphic depiction thereof.” Claim 1), intervals and performance entries for equine training (“trainers can ascertain patterns in the training in real time and position on a track or course where the animal begins to become fatigued or where they get a second-wind and adapt future training sessions to adjust the regimen, taking such into consideration.” [0011]; “indicia relating to the streams of data from multiple sensors broadcast or communicated from the device as the horse exercises or thereafter.  Thus, the trainer will be able to ascertain where the horse loses speed on the track and correlate it to the sensed physiological information such as oxygen levels, temperature, respiration, and then adjust the training regimen more accurately.” [0019]).
Donnelly does not teach a database compilation. 

Therefore, based on McHugh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Donnelly to have a database compilation, as taught by McHugh, in order to facilitate data compilation for each horse on the track (McHugh: [0051]).
Regarding claim 5, Donnelly teaches the system of claim 1.
Donnelly teaches that the system further comprises a compilation of one or more physiological attribute throughout the training and running interval (“the position of the animal during training concurrently with indicia relating to the streams of data from multiple sensors broadcast or communicated from the device as the horse exercises or thereafter.  Thus, the trainer will be able to ascertain where the horse loses speed on the track and correlate it to the sensed physiological information such as oxygen levels, temperature, respiration, and then adjust the training regimen more accurately.” [0019]. “This method for horse health monitoring can be provided in real time by a broadcast from the transceiver 30 and antenna 21” [0054]. “Upon a start of exercise of the horse 16, electronic data from the sensors 18 correlating to the physiology of the horse 18 is communicated to memory for the term of the exercise.” [0056]; Figs. 2-4).
Donnelly does not teach a database compilation. 
However, McHugh discloses animal health sensor system, which is analogous art. McHugh teaches a database compilation (“The system 530 is coupled to a network 545, such as 
Therefore, based on McHugh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Donnelly to have a database compilation, as taught by McHugh, in order to facilitate data compilation for each horse on the track (McHugh: [0051]).
Regarding claim 6, Donnelly teaches the system of claim 1.
Donnelly teaches that the system further comprises a compilation of one or more physiological attribute after each training and resting interval (“the position of the animal during training concurrently with indicia relating to the streams of data from multiple sensors broadcast or communicated from the device … thereafter.  Thus, the trainer will be able to ascertain where the horse loses speed on the track and correlate it to the sensed physiological information such as oxygen levels, temperature, respiration, and then adjust the training regimen more accurately.” [0019]. “This method for horse health monitoring … can be stored in electronic memory 26 and offloaded upon completion of exercise by the horse 16. If offloaded, a local computing device running software adapted to use the offloaded data, and correlate the physical data from the sensors 18 with the location data from the GPS receiver 35, and produce graphs showing the correlated information, or graphic depictions such as the track depicted in FIG. 8, with segmented positions thereround, for showing current horse condition from the sensors 18.” [0054], Figs. 2-4).
Donnelly does not teach a database compilation.
However, McHugh discloses animal health sensor system, which is analogous art. McHugh teaches a database compilation (“The system 530 is coupled to a network 545, such as 
Therefore, based on McHugh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Donnelly to have a database compilation, as taught by McHugh, in order to facilitate data compilation for each horse on the track (McHugh: [0051]).
Regarding claim 7, Donnelly teaches the system of claim 1.
Donnelly teaches that the system further comprises a compilation of one or more physiological attribute after the training is ended (“the position of the animal during training concurrently with indicia relating to the streams of data from multiple sensors broadcast or communicated from the device … thereafter.  Thus, the trainer will be able to ascertain where the horse loses speed on the track and correlate it to the sensed physiological information such as oxygen levels, temperature, respiration, and then adjust the training regimen more accurately.” [0019]. “This method for horse health monitoring … can be stored in electronic memory 26 and offloaded upon completion of exercise by the horse 16. If offloaded, a local computing device running software adapted to use the offloaded data, and correlate the physical data from the sensors 18 with the location data from the GPS receiver 35, and produce graphs showing the correlated information, or graphic depictions such as the track depicted in FIG. 8, with segmented positions thereround, for showing current horse condition from the sensors 18.” [0054], Figs. 2-4).
Donnelly does not teach a database compilation. 
However, McHugh discloses animal health sensor system, which is analogous art. McHugh teaches a database compilation (“The system 530 is coupled to a network 545, such as 
Therefore, based on McHugh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Donnelly to have a database compilation, as taught by McHugh, in order to facilitate data compilation for each horse on the track (McHugh: [0051]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793